       9:18-cv-01945-BHH         Date Filed 03/02/21       Entry Number 64         Page 1 of 19




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION


    Susan Presley,                              )            Civil Action No. 9:18-1945-BHH
                                                )
                                     Plaintiff, )
                      vs.                       )
                                                )                OPINION AND ORDER
    Beaufort County School District,            )
                                                )
                                  Defendant. )
    _________________________________ )

         This matter is before the Court for review of the Report and Recommendation

entered by United States Magistrate Judge Kaymani D. West on July 9, 2020 (“Report”).

(ECF No. 57.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rule 73.02(B)(2)

for the District of South Carolina, this case was referred to Magistrate Judge West for

pretrial handling. In her Report, the Magistrate Judge recommends that Defendant

Beaufort County School District’s (“Defendant” or “School District”) motion for summary

judgment be granted in part and denied in part. (See id.) The Report sets forth in detail

the relevant facts and standards of law, and the Court incorporates them here without

recitation.1

                                          BACKGROUND

         The Magistrate Judge entered her Report on July 9, 2020, recommending that

Defendant’s motion for summary judgment be denied as to Plaintiff Susan Presley’s

(“Plaintiff”) claims of race-based and age-based discrimination, and granted as to her



1 As always, the Court says only what is necessary to address Defendant’s objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; exhaustive
recitation of law and fact exists there.


                                                   1
     9:18-cv-01945-BHH       Date Filed 03/02/21     Entry Number 64       Page 2 of 19




claim of slander per se. (ECF No. 57 at 33.) On July 23, 2020, Plaintiff filed objections

challenging the portion of the Report that recommends the Court dismiss her slander

claim. (ECF No. 59.) Defendant filed objections on the same day, challenging the portions

of the Report that recommend the Court deny summary judgment as to Plaintiff’s race-

based and age-based discrimination claims. (ECF No. 60.) On August 6, 2020, each party

filed a reply to the other party’s objections. (ECF No. 61 & 62.) The matter is ripe for

consideration and the Court now makes the following ruling.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court is charged with making a de novo determination of any portion of the

Report of the Magistrate Judge to which a specific objection is made. The Court may

accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate

Judge or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. §

636(b). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                       DISCUSSION

       The Court will address the parties’ objections in turn as they apply to the three

categories of Plaintiff’s claims: (1) slander per se, (2) race discrimination, and (3) age

discrimination.




                                              2
     9:18-cv-01945-BHH       Date Filed 03/02/21     Entry Number 64       Page 3 of 19




       A. Slander Per Se

       In her fourth cause of action, Plaintiff alleges that Defendant published false and

defamatory statements about her to employees of the School District and others in the

community without a need to know. (Compl. ¶ 71, ECF No. 1.) She asserts “[D]efendant

suspended, disciplined, terminated and constructively discharged [P]laintiff after

conducting an open, widespread investigation into theft which involved law enforcement

officers repeatedly visiting the premises and questioning witnesses.” (Id.) Plaintiff further

contends, “By suspending and terminating [P]laintiff, [D]efendant forced [P]laintiff to leave

the work premises in the midst of said public investigation, giving other employees and

persons in the community the belief and understanding that [P]laintiff committed the crime

of theft and embezzlement and that she could not competently perform her job.” (Id.)

       After correctly stating the applicable law and analyzing the facts presented,

Magistrate Judge West concluded that, construing all inferences in Plaintiff’s favor,

Plaintiff created an issue of fact as to whether a defamatory statement could be insinuated

from Defendant’s successive actions of suspending her employment, calling law

enforcement to report theft, having a uniformed officer visit the school and interview

individuals (including the office manager), and forcing Plaintiff to resign and retire without

ever returning to work. (See ECF No. 57 at 30–32.) However, the Magistrate Judge further

found that Defendant is entitled to summary judgment on the slander claim based on

qualified privilege and Plaintiff’s failure to show that Defendant acted “recklessly or

wantonly.” (See id. at 32–33.)

       Plaintiff objects to the later conclusion, arguing that Magistrate Judge West

misunderstood or misstated her slander claim and erroneously found that the

publication(s) in question enjoyed a qualified privilege, thereby requiring Plaintiff to prove


                                              3
     9:18-cv-01945-BHH         Date Filed 03/02/21    Entry Number 64       Page 4 of 19




actual malice to break the privilege and avoid summary judgment. (See ECF No. 59 at 1–

2.) Plaintiff contends that her claim does not rely on a publication by a school employee

to law enforcement or to a supervisory employee conducting an investigation, nor does

the claim rely on statements made by any person in the course of the investigation. (See

id. at 2.) Rather, asserts Plaintiff:

       [T]he publications were made by the conduct and actions of high-level,
       decision-making administrative employees, like Superintendent Jeffrey
       Moss (“Moss”) and the Chief Administrative and Human Resource Officer,
       Alice Walton (“Walton”), when on December 19, 2016, they suspended both
       Presley and Christy McCullough (“McCullough”), the school’s Athletic
       Director (“AD”) and Science teacher at the same time. Both Presley and
       McCullough worked at the same middle school, Robert Smalls Academy.
       Moss and Walton’s actions continued when, later that same day, in the
       afternoon of December 19, 2016, they called the Beaufort County Sheriff’s
       Department (“Sheriff” or “Sheriff’s Department”) and reported missing or
       stolen money from the school. That day, at least two (2) uniformed police
       officers showed up at the school to respond to the call. The next day,
       December 20, 2016, more uniformed deputies or officers came to the school
       to investigate and question witnesses. . . . Thereafter, the Sheriff’s
       Department conducted a wide-spread, well-known and public investigation
       into the missing funds, even though it was clear McCullough was
       responsible for the unaccounted-for money. To this point, McCullough was
       listed as a suspect in the Sheriff’s incident report, while Presley and all other
       witnesses were only listed as witnesses. The investigation (which began on
       December 19, 2016) involved law enforcement officers visiting the school
       on several different occasions to interview school employees who were also
       witnesses. When law enforcement officers came to the school they did so
       in full uniform, with guns and badges. When they questioned the
       employees/witnesses like the Principal, Ebonique Holloman, the Office
       Manager, Patsy Bishop, and others, they did so in front of people at the
       school who were not involved in the investigation in any way – persons
       walking by or standing around who observed the interaction between the
       Sheriff’s uniformed officers and defendant’s employees. After all, Bishop
       testified that there were employees and people around who observed the
       fully uniformed Sheriff’s officers or deputies question her and take her
       statement in the course of the investigation. The investigation ended on or
       about January 27, 2017.

(Id. at 2–3 (internal citations omitted).) Plaintiff avers that in February 2017, when she

and McCullough were disciplined, she was punished more harshly than McCullough and



                                              4
     9:18-cv-01945-BHH       Date Filed 03/02/21     Entry Number 64       Page 5 of 19




that the harsh punishment effectively forced her to resign, retire, and not return to work in

March 2017. (Id. at 3.) Plaintiff does not identify any actual individuals to whom the

relevant publications were made. However, she asserts that no privileges apply because

the publications were made “well after the investigation by law enforcement ended,” “not

made to well-placed people with some need to know or some mutual interest in the

subject mater of the publication,” and instead “were made to anyone who realized there

was an investigation by law enforcement into missing funds or into some wrongdoing at

the school and who realized that, on the heels of that investigation, Presley did not return

to work, but McCullough did; and who surmised or believed from those circumstances

that [P]laintiff did not return to work because she stole money, broke the law, or engaged

in wrongdoing, illegal conduct and/or was fired for same.” (Id. at 5–6.)

       The Court agrees with the sound analysis and reasoning of the Magistrate Judge,

and Plaintiff’s objection regarding the slander claim is overruled. First, Plaintiff never

raised any opposition or challenge to Defendant’s assertion of qualified privilege prior to

the issuance of the Report. Magistrate Judge West stated: “Plaintiff has not responded to

Defendant’s arguments that it is entitled to summary judgment based on privilege or,

alternatively, based on sovereign immunity[,]” and “[t]he court will not create arguments

for Plaintiff.” (ECF No. 57 at 33.) As such, Plaintiff’s challenge to the qualified privilege

defense for the first time in her objections is untimely. Courts in this District have often

repeated the maxim that a district court need not decide an issue that a litigant waives by

failing to first raise it before the Magistrate Judge. For example, in ContraVest Inc. v. Mt.

Hawley Ins. Co., 273 F. Supp. 3d 607 (D.S.C. 2017), Judge Norton stated:

       “A magistrate’s decision should not be disturbed on the basis of arguments
       not presented to him.” Keitt v. Ormond, 2008 WL 4964770, at *1 (S.D.W.



                                             5
     9:18-cv-01945-BHH        Date Filed 03/02/21      Entry Number 64       Page 6 of 19




       Va. Nov. 13, 2008) (quoting Jesselson v. Outlet Associates of Williamsburg,
       Ltd. P’ship, 784 F. Supp. 1223, 1228 (E.D. Va. 1991)). “[T]he purpose of the
       Magistrates Act is to allow magistrates to assume some of the burden
       imposed on the district courts and to relieve courts of unnecessary work.”
       Id. at *2 (quoting Jesselson, 784 F. Supp. at 1228–29). “Allowing parties . .
       . to raise new issues or arguments at any point in the life of a case would”
       frustrate this purpose and “result in a needless complication of litigation.” Id.
       Instead, “[p]arties should fully plead their claims, and fully advance their
       arguments, at all stages of litigation, unless they are prepared to waive
       them.” Id. Thus, “[t]he [c]ourt is not obligated to consider new arguments
       raised by a party for the first time in objections to the [m]agistrate’s [r]eport.”
       Dune v. G4s Regulated Sec. Sols., Inc., No. 0:13-cv-01676, 2015 WL
       799523, at *2 (D.S.C. Feb. 25, 2015). While the court has the power to
       address such arguments, that power lies within the court’s sound discretion.
       Id.

273 F. Supp. 3d at 620. Second, Plaintiff has not provided any authority for her premise

that a qualified privilege would not attach to publication by conduct and action (see ECF

No. 59 at 5). Third, Plaintiff has provided no evidence that anything negative about her—

even the inferred defamatory statement recognized by Magistrate Judge West—was

published to a third party. Suffice it to say, Plaintiff’s objection does not reveal any error

in the Magistrate Judge’s reasoning and conclusions. It is overruled.

       B. Race Discrimination

       In her first and second causes of action, Plaintiff alleges that Defendant violated

Title VII and 42 U.S.C. § 1981 by disparately disciplining her and, ultimately,

constructively discharging her based on her race, which is Caucasian. (See Compl. ¶¶

39–58.) The Magistrate Judge correctly noted that the same analysis applies to Title VII

and § 1981 claims, stated the law applicable to discriminatory discipline/discharge claims

(including a discussion of whether allegations of “reverse discrimination” require a higher

prima facie burden on plaintiffs), analyzed the facts presented, and concluded that

Plaintiff: (1) satisfied the elements of a prima facie case of race discrimination, and (2)




                                               6
     9:18-cv-01945-BHH       Date Filed 03/02/21    Entry Number 64      Page 7 of 19




presented sufficient evidence from which a reasonable juror could find Defendant’s

actions pretextual. (See ECF No. 57 at 15–28.) Magistrate Judge West stated:

       Although recommending that summary judgment be denied as to Plaintiff’s
       race-discrimination claim, the undersigned notes there is significant
       evidence that could persuade a trier of fact to find Defendant’s handling of
       the situation with Plaintiff ultimately was nondiscriminatory. Based on the
       facts before the court, however, the undersigned is of the opinion that a jury
       could find otherwise, making summary judgment inappropriate.

(Id. at 27–28.)

       Defendant first objects that the Magistrate Judge erred by failing to apply a

heightened standard to the first prong of the prima facie case analysis—namely, Plaintiff’s

claim that she is a member of a protected class—because this is a reverse race

discrimination claim. (ECF No. 60 at 1–4.) Defendant argues that where a Caucasian

plaintiff alleges race discrimination, the first element of the prima facie case becomes

more onerous and the plaintiff must demonstrate circumstances supporting the suspicion

that the defendant is among those unusual employers who discriminate against the

majority. (See id. at 1–2 (citing Youmans v. Manna, Inc., 33 F. Supp. 2d 462, 464 (D.S.C.

1998)).)

       There is a circuit split on the issue of whether a heightened burden applies to

satisfy the protected class element of a reverse race discrimination claim. The Second,

Third, Fifth, and Eleventh Circuits do not apply any extra or heightened burden in such a

case, but simply apply the burden shifting framework established in McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973). See McGuiness v. Lincoln Hall, 263 F.3d 49,

53 (2nd Cir. 2001); Iadimarco v. Runyon, 190 F.3d 151, 160 (3rd Cir. 1999); Byers v.

Dallas Morning News, Inc., 209 F.3d 419, 426 (5th Cir. 2000); Bass v. Bd. of Cnty

Comm’rs, 256 F.3d 1095, 1103 (11th Cir. 2001) overruled in part on other grounds by



                                             7
     9:18-cv-01945-BHH       Date Filed 03/02/21     Entry Number 64      Page 8 of 19




Crawford v. Carroll, 529 F.3d 961 (11th Cir. 2008). The Sixth, Seventh, Eighth, Tenth,

and District of Columbia Circuits have held that a reverse discrimination plaintiff must both

satisfy the McDonnell Douglas prima facie test and present evidence of background

circumstances to support the suspicion that the defendant discriminates against majority

groups. See Leadbetter v. Gilley, 385 F.3d 683, 690 (6th Cir. 2004); Ineichen v.

Ameritech, 410 F.3d 956, 960 (7th Cir. 2005); Hammer v. Ashcroft, 383 F.3d 722, 724

(8th Cir. 2004); Stover v. Martinez, 382 F.3d 1064, 1076 (10th Cir. 2004); Russell v.

Principi, 257 F.3d 815, 818 (D.C. Cir. 2001). However, the Sixth Circuit has questioned

its own adoption of a heightened standard for reverse discrimination plaintiffs, stating,

“We have serious misgivings about the soundness of a test which imposes a more

onerous standard for plaintiffs who are white or male than for their non-white or female

counterparts.” Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 801 n.7 (6th Cir. 1994).

Courts in this District have held both that the “background circumstances” requirement

applies, see Youmans, 33 F. Supp. 2d at 464, and that it does not apply, see Moore v.

Rural Health Servs., Inc., No. CIV.A.1:04 376 RBH, 2007 WL 666796, at *9 n.9 (D.S.C.

Feb. 27, 2007) (“For the reasons set forth by the District Court in [Stock v. Universal

Foods Corporation, 817 F. Supp. 1300 (D. Md. 1993), aff'd, 16 F.3d 411 (4th Cir.1994),

cert. denied, 115 S. Ct. 66 (1994)] at 1307, the undersigned has used the traditional

McDonnell Douglas framework in analyzing the claims presented in this case.”). In Lucas

v. Dole, 835 F.2d 532 (4th Cir. 1987), the Fourth Circuit stated:

       The present case also involves “reverse discrimination;” a member of the
       white majority is alleging racial discrimination. The Supreme Court has held
       that Title VII protects whites as well as minorities. McDonald v. Santa Fe
       Transp. Co., 427 U.S. 273, 96 S. Ct. 2574, 49 L.Ed.2d 493 (1975). Although
       the D.C. Circuit has imposed a higher prima facie burden on majority
       plaintiffs, we expressly decline to decide at this time whether a higher



                                             8
     9:18-cv-01945-BHH       Date Filed 03/02/21    Entry Number 64      Page 9 of 19




       burden applies.

Id. at 533–34 (footnotes omitted). The Fourth Circuit has never held that a heightened

standard applies to the protected class element of a prima facie case in the context of a

reverse discrimination claim. In the absence of controlling authority imposing the

heightened standard, Magistrate Judge West applied the traditional McDonnell Douglas

framework to Plaintiff’s race discrimination causes of action. (See ECF No. 57 at 16.)

Defendant has not shown any error in the Magistrate Judge’s decision to apply the

traditional standard to the prima facie case analysis and the objection is overruled.

       Defendant next objects by arguing that Magistrate Judge West erred in concluding

that Plaintiff presented sufficient evidence that could cause a reasonable juror to question

whether she had failed to perform satisfactorily or meet Defendant’s legitimate

expectations. (ECF No. 60 at 4.) Defendant asserts the Magistrate Judge improperly

relied on evidence of Plaintiff’s previous above-average-to-excellent performance

evaluations because Plaintiff must show satisfactory performance at the time of the

adverse employment action, and the performance evaluations referenced were from a

previous school year. (Id. at 5–6.)

       The Court disagrees and finds that Magistrate Judge West did not err by

considering Plaintiff’s past performance evaluations through the spring of 2016 along with

the fact that Plaintiff had never been disciplined during her employment with the School

District (see ECF No. 57 at 17–18). At the time she was disciplined, Plaintiff had been a

bookkeeper with the School District for fourteen (14) years. Plaintiff produced evidence

to show that she received above-average ratings on her employment evaluations

throughout that period. The last performance evaluation she submitted was dated April 8,




                                             9
    9:18-cv-01945-BHH       Date Filed 03/02/21     Entry Number 64      Page 10 of 19




2016, eight (8) months before she was suspended. However, the Court notes that the

subject matter of this case deals specifically with money-handling issues that occurred at

the start of the 2016/2017 school year (September and October 2016). Thus, there is

nothing improper about the Magistrate Judge considering Plaintiff’s last available

performance evaluations, which happen to have concluded at the end of the prior school

year. As observed by Magistrate Judge West (see id. at 18), the Fourth Circuit has

specifically noted the “danger that courts might apply the ‘expectations’ or ‘qualification’

element of the prima face too strictly in some cases, resulting in the premature dismissal

of potentially meritorious claims of unlawful discrimination.” Warch v. Ohio Cas. Ins. Co.,

435 F.3d 510, 516 (4th Cir. 2006) (citation omitted). Beyond the performance evaluations,

Plaintiff produced undisputed testimony that she had no supervisory authority over, or

power to train, admonish, or discipline the colleague who withheld the athletic event

money in the first instance (McCullough). (See ECF No. 57 at 18.) Thus, a reasonable

jury could find that Defendant’s expectations were not legitimate, for example, by

concluding that Plaintiff had no responsibility to confront McCullough about money being

missing or delayed. Viewing the evidence in the light most favorable to Plaintiff, the Court

agrees with the conclusion drawn in the Report, that Plaintiff has raised a genuine issue

of material fact as to whether she was performing up to Defendant’s legitimate

expectations. The objection is overruled.

       Defendant further objects by arguing the Magistrate Judge erred in her analysis of

the adverse employment action prong of the prima facie case. (See ECF No. 60 at 6–8.)

Defendant asserts that the circumstances of Plaintiff’s separation from employment with

the School District cannot be treated legally as a constructive discharge. In support of this




                                             10
    9:18-cv-01945-BHH        Date Filed 03/02/21    Entry Number 64       Page 11 of 19




assertion, Defendant contends that when Plaintiff was removed from the bookkeeper

position and offered the best classified position that was then available, that of a teacher’s

aide, she was allowed to maintain her salary as a bookkeeper for the remainder of that

school year and the next (through June 2018), and to apply for a different classified

position when such a position opened. (Id. at 7.) Thus, Defendant argues, the Magistrate

Judge was wrong to suggest that Plaintiff would be paid “only half of her bookkeeper’s

salary” in the new role and erroneously analyzed the “objective intolerability” of the

teacher’s aid position. (Id. at 7–8.)

       In the Report, Magistrate Judge West stated:

       The court notes that the planned discipline of stripping Plaintiff of her
       bookkeeper responsibilities and demoting her to a position with a greatly
       reduced salary, had they taken place, would certainly be considered
       adverse employment actions. An adverse employment action is an action
       “that ‘constitutes a significant change in employment status, such as hiring,
       firing, failing to promote, reassignment with significantly different
       responsibilities, or a decision causing a significant change in benefits.’”
       Hoyle v. Freightliner, LLC, 650 F.3d 321, 337 (4th Cir. 2011) (quoting
       Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998)).

(ECF No. 57 at 19.) A related footnote states:

       Defendant maintains Plaintiff would have remained at her bookkeeper’s
       salary through the following school year (2017-2018) and has produced
       evidence to that effect. However, Plaintiff has testified that, at the time she
       made the decision not to accept the demotion she understood her salary
       would be diminished at the end of March 2017. Plaintiff’s evidence is, of
       course, accepted as true for purposes of considering this motion.

(Id. at n.9.) The Court finds no error in the Magistrate Judge’s analysis on this issue. It is

uncontested that the salary associated with the teacher’s aide position was approximately

half what Plaintiff had been making as a bookkeeper. Chief Administrative and Human

Resource Officer Walton testified that it was “usually standard procedure” for the School

District, if moving an employee to a position of lesser pay, to hold the employee at their



                                             11
    9:18-cv-01945-BHH        Date Filed 03/02/21     Entry Number 64       Page 12 of 19




initial salary for a year in order to give the employee an opportunity to find another position

comparable to their salary. (Walton Dep. 166:25–167:8, ECF No. 39-5 at 23–24.)

However, Walton stated that she could not recall if she told Plaintiff that Plaintiff would

keep her bookkeeper salary for another year. (Id. 187:19–25, ECF No. 61-1 at 2.) Plaintiff

maintains that she was not made aware that she would have kept her bookkeeper salary

and points out that Defendant has not produced any letter, memo, correspondence, or

meeting note to evidence that she was told as much. (See ECF No. 61 at 10–12.) Walton

testified that the information would have been included in a letter to Plaintiff, “once we

made the movement,” but Plaintiff resigned before such a letter was generated so the

offer to keep her salary for another year was not documented anywhere. (Walton Dep.

187:25–188:4, ECF No. 61-1 at 2–3.) There is a genuine dispute of material fact as to

whether Plaintiff was informed that she would keep her bookkeeper’s salary for an

additional year. The Magistrate Judge committed no error by taking this into account and

assuming Plaintiff’s version of events to be true when evaluating the “objective

intolerability” of the circumstance created by the adverse employment action at issue. The

objection is overruled.

       Defendant next objects by asserting that Plaintiff’s position as a bookkeeper was

ultimately filled, in July 2017, with another Caucasian woman, so Magistrate Judge West

was wrong to conclude that Plaintiff satisfied the fourth prong of her prima facie case.

(See ECF No. 60 at 8–9.) The fourth prong of a prima facie case under McDonnell

Douglas requires a plaintiff to show “that other employees who were not members of [her]

protected class were treated more favorably, that [she] was replaced (in the case of a

discharge claim) by someone from outside of her protected class, or there is some other




                                              12
    9:18-cv-01945-BHH         Date Filed 03/02/21   Entry Number 64      Page 13 of 19




evidence giving rise to an inference of unlawful discrimination.” Phillips v. Georgetown

Cty., No. 2:16-CV-1612-PMD-MGB, 2018 WL 3119234, at *3 (D.S.C. Jan. 24, 2018),

report and recommendation adopted, No. 2:16-CV-1612-PMD-MGB, 2018 WL 1324502

(D.S.C. Mar. 15, 2018) (citing Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190

(4th Cir. 2010), aff’d sub nom. Coleman v. Court of Appeals of Maryland, 566 U.S. 30

(2012)). In the Report, Magistrate Judge West stated:

       [A]ccepting all facts in the light most favorable to Plaintiff, and noting
       Plaintiff’s light burden of establishing a prima facie case, the undersigned
       recommends finding Plaintiff has satisfied the fourth and final prong of her
       prima facie case of race discrimination by providing evidence that the bulk
       of her bookkeeping duties were reassigned to Blackman, an African-
       American female, for several months before the position was more
       permanently filled. Cf. [Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d
       619, 628 (4th Cir. 2015)] (noting plaintiff could plead prima facie case of age
       discrimination by showing employer distributed some of plaintiff’s prior job
       duties to one outside plaintiff’s class). The undersigned acknowledges this
       reassignment potentially is undercut by Defendant’s later hiring someone
       within Plaintiff’s protected class (Caucasian) for the bookkeeper job.
       Nonetheless, the prima facie burden is not an onerous one.

(ECF No. 57 at 21–22.) Defendant does not contest that Blackman fulfilled the bulk of

Plaintiff’s duties for four months before the School District hired a permanent

replacement. The Court agrees with the Magistrate Judge that this enough to survive

summary judgment on the “different treatment” prong of the prima facie case analysis,

see Coleman, 626 F.3d at 190 (noting the fourth element of a prima facie case to be

“different treatment from similarly situated employees outside the protected class”), and

the objection is overruled.

       With respect to comparator evidence, Defendant objects by arguing that

Magistrate Judge West erred in concluding that McCullough was an appropriate

comparator. (See ECF No. 60 at 9–12.) Defendant asserts there were differentiating and




                                             13
    9:18-cv-01945-BHH       Date Filed 03/02/21    Entry Number 64      Page 14 of 19




mitigating circumstances as between Plaintiff and McCullough because McCullough

failed to follow policies and protocols that were apparently new to her as a newly minted

Athletic Director and on which she claimed not to have been trained, while Plaintiff failed

to timely recognize and report the breach of financial protocols after having been trained

on those protocols and knowledgeable about them for many years. (Id. at 10.) Defendant

contends that because one employee was certified (McCullough) and one employee was

classified (Plaintiff), it was not feasible—particularly in the middle of a school year—for

Superintendent Moss to impose the exact same discipline, which supports a conclusion

that the employees are not appropriate comparators. (See id. at 11–12.)

       The Magistrate Judge drew a measured conclusion on the comparator evidence,

rejecting Plaintiff’s expansive view that Principal Holloman and District Accounting

Specialist Blackman were similarly situated, but agreeing with Plaintiff that she presented

sufficient evidence to create an issue of fact as to whether Defendant treated Plaintiff and

McCullough differently regarding the situation with the athletic event ticket money. (See

ECF No. 57 at 23–24.) As Magistrate Judge West noted in the Report, the Fourth Circuit

has stated:

       [A] comparison between similar employees “will never involve precisely the
       same set of work-related offenses occurring over the same period of time
       and under the same sets of circumstances.” Cook v. CSX Transp. Corp.,
       988 F.2d 507, 511 (4th Cir. 1993). Rather, to establish a valid comparator,
       the plaintiff must produce evidence that the plaintiff and comparator “dealt
       with the same supervisor, [were] subject to the same standards and . . .
       engaged in the same conduct without such differentiating or mitigating
       circumstances that would distinguish their conduct or the employer’s
       treatment of them for it.” Haywood v. Locke, 387 F. App’x 355, 359 (4th Cir.
       2010) (quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992))
       (alterations in original).

Haynes v. Waste Connections, Inc., 922 F.3d 219, 223–24 (4th Cir. 2019) (some




                                            14
    9:18-cv-01945-BHH       Date Filed 03/02/21     Entry Number 64      Page 15 of 19




alterations in original). “The similarly-situated analysis calls for a flexible, common-sense

examination of all relevant factors.” Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir.

2012) (citation and quotation marks omitted). The Court finds no error in the Magistrate

Judge’s treatment of Plaintiff and McCullough as comparators. Plaintiff and McCullough

had the same supervisory reporting structure (first to Principal Holloman and then to

Superintendent Moss), were subject to the same work rules, and are alleged to have

engaged in similar conduct with respect to the athletic event money. Although the

discipline imposed appeared similar on the surface, the affect was that McCullough lost

only a small portion of her compensation (Athletic Director stipend of $1,627), whereas

Plaintiff—according to her evidence—stood to lose half of her annual salary of $37,000,

and to have to perform a new job of far less prestige at a different location. Thus, the

objection is overruled.

       With regard to the pretext analysis, Defendant objects by arguing that Magistrate

Judge West erred in concluding that Plaintiff submitted sufficient evidence from which a

reasonable juror could find Defendant’s actions pretextual. (ECF No. 60 at 13.) Defendant

asserts that, pursuant to Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133

(2000), Plaintiff has a burden to demonstrate the falsity of the legitimate,

nondiscriminatory reasons given by the School District for its actions and she has not met

that burden of proof. (Id.) Defendant highlights the fact that the Magistrate Judge

described the pretext issue as “a close call” and stated “there is significant evidence that

could persuade a trier of fact to find Defendant’s handling of the situation with Plaintiff

ultimately nondiscriminatory.” (See ECF No. 57 at 27.) Defendant argues, “no factfinder

could reasonably conclude that an employer would have no basis to find fault in and




                                             15
    9:18-cv-01945-BHH       Date Filed 03/02/21     Entry Number 64      Page 16 of 19




discipline the bookkeeper either for not recognizing that she had received no ticket sales

for two months or for recognizing that and not reporting it to the [school] principal so that

corrective action could be taken.” (ECF No. 60 at 14.)

       Defendant’s interpretation of the standard applicable to establish pretext sufficient

to survive summary judgment is too narrow. In Reeves, the U.S. Supreme Court stated,

“[A] plaintiff’s prima facie case, combined with sufficient evidence to find that the

employer’s asserted justification is false, may permit the trier of fact to conclude that the

employer unlawfully discriminated.” 530 U.S. at 148 (emphasis added). The Reeves court

also stated, “the plaintiff may attempt to establish that [she] was the victim of intentional

discrimination ‘by showing that the employer’s proffered explanation is unworthy of

credence.’” Id. at 143 (quoting Texas Dept. of Community Affairs v. Burdine, 450 U.S.

248, 256 (1981)) (emphasis added). Defendant’s proffered reason for its actions in

removing Plaintiff from her position handling money is that Plaintiff did not catch

McCullough’s failure to turn in athletic event money and report it “in a timely manner.”

(See ECF No. 39-1 at 5, 14–15.) It is undisputed that Plaintiff was ultimately the one who

reported McCullough’s alleged misconduct with the money. As evidence of pretext,

Plaintiff points to the fact that she did not engage in any affirmative misconduct; that she

was not McCullough’s supervisor and had no authority to discipline McCullough or others;

that it was not her job to go and ask the Athletic Director for deposits; that it was the

Athletic Director’s job to collect the money in question, count it, prepare a ticket seller

report, and deliver those items to the bookkeeper, as well as to turn over all invoices from

athletic events to the bookkeeper; that she did not break any specific “work rule” by failing

to catch the missing money and invoices earlier; and that McCullough was more culpable




                                             16
    9:18-cv-01945-BHH        Date Filed 03/02/21     Entry Number 64     Page 17 of 19




and received less discipline. (See ECF No. 46 at 23.) Under the circumstances, the Court

agrees with the Magistrate Judge that this evidence is sufficient for a reasonable juror to

find Defendant’s proffered reason for removing Plaintiff from her position “unworthy of

credence,” and the objection is overruled.

       In summary, the Court finds that the Magistrate Judge committed no error in her

analysis of Plaintiff’s race discrimination claims. Instead, Magistrate Judge West carefully

weighed the evidence in light of the permissive standards applicable at the summary

judgment stage, found that valid jury questions remain, and determined that “the evidence

is [not] so lopsided that the employer is entitled to judgment as a matter of law.” Bright v.

Hill’s Pet Nutrition, Inc., 510 F.3d 766, 770 (7th Cir. 2007).

       C. Age Discrimination

       In her third cause of action, Plaintiff alleges that Defendant violated the Age

Discrimination in Employment Act (“ADEA”) by disciplining her differently than a

substantially younger employee who engaged in the same or similar alleged conduct, and

by constructively discharging Plaintiff but not the younger employee. (See Compl. ¶¶ 59–

69.) The Magistrate Judge correctly stated the elements of a prima facie case of age

discrimination under the McDonnell Douglas framework and concluded that Plaintiff: (1)

satisfied the elements of a prima facie case of age discrimination, and (2) presented

sufficient evidence from which a reasonable juror could find Defendant’s actions

pretextual. (See ECF No. 57 at 28–30.) Noting the stricter “but-for” causation standard

applicable to ADEA claims when considering whether Plaintiff has shown pretext,

Magistrate Judge West stated:

       For many of the same reasons set out in connection with the Title VII/§ 1981
       claim, the undersigned is of the opinion that Plaintiff has set out evidence



                                             17
    9:18-cv-01945-BHH         Date Filed 03/02/21    Entry Number 64      Page 18 of 19




          from which a reasonable juror could find that her age of 67 was a but-for
          cause of the disproportionate, uneven discipline that led to Plaintiff’s
          termination. A substantially younger individual undertook some of her duties
          for months and then an even-younger individual replaced her in July 2017.
          Further, Plaintiff’s significantly younger comparator, McCullough, was
          subjected to far-less serious discipline for her arguably far-more serious
          malfeasance. Summary judgment should be denied as to Plaintiff’s claim of
          discrimination in violation of the ADEA.

(Id. at 30.)

          Defendant argues that the Magistrate Judge erred in her application of the but-for

causation requirement. (ECF No. 60 at 16.) Defendant notes that, in order to prevail on

her claim, Plaintiff must show the School District would not have taken the employment

action in the absence of age discrimination, and argues the pretext evidence as discussed

in the race discrimination section of the Report is not sufficient under this standard. (Id.

at 17.)

          In Reeves, the Supreme Court stated, “Proof that the defendant’s explanation is

unworthy of credence is simply one form of circumstantial evidence that is probative of

intentional discrimination, and it may be quite persuasive.” 530 U.S. at 147 (citation

omitted). “In appropriate circumstances, the trier of fact can reasonably infer from the

falsity of the explanation that the employer is dissembling to cover up a discriminatory

purpose.” Id. The Court has already explained that a genuine issue of fact remains as to

whether Defendant’s proffered reason for removing Plaintiff from her position handling

money is the real reason why she was removed. If the jury were to conclude the proffered

reason is untruthful, it might then permissibly infer that the School District was

“dissembling to cover up the discriminatory purpose” of removing Plaintiff from her

position due to her age. This is, of course, not to say that Plaintiff has already established

but-for causation on her age discrimination claim, or that Plaintiff could simultaneously



                                              18
    9:18-cv-01945-BHH        Date Filed 03/02/21   Entry Number 64      Page 19 of 19




prevail on both her age discrimination and race discrimination claims. However, the Court

agrees with the Magistrate Judge that the state of the evidence makes summary judgment

inappropriate on Plaintiff’s age discrimination claim. Accordingly, the objection is

overruled.

                                     CONCLUSION

      After careful consideration of the relevant materials and law, and for the reasons

set forth above, the Court ADOPTS the Report (ECF No. 57) of the Magistrate Judge and

incorporates it herein. Accordingly, Plaintiff Susan Presley’s objections and Defendant

Beaufort County School District’s objections are OVERRULED. The motion for summary

judgment (ECF No. 39) is GRANTED as to Plaintiff’s claim of slander per se and DENIED

as to her claims of race discrimination and age discrimination.

   IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

March 2, 2021
Charleston, South Carolina




                                           19
